Order entered March 20, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00326-CV

                             MICHAEL A. RUFF, Appellant

                                             V.

                           SUZANN RUFF, ET AL., Appellees

                        On Appeal from the Probate Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. PR-11-02825-1

                                         ORDER
      Before the Court is appellant’s March 13, 2019 motion for an extension of time to file a

brief. We GRANT the motion and extend the time to April 17, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE